Citation Nr: 0834049	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 7, 1970 to 
June 25, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is medically 
attributed to stressors he experienced during his period of 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  In addition, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

Notably, in November 2003, the RO requested from the veteran 
the types of evidence described in C.F.R. § 3.304(f)(3).  In 
reply, the veteran submitted statements regarding the alleged 
personal assaults.  The Board has relied upon the available 
evidence in determining if the alleged stressors, the two in-
service personal assaults, can be corroborated.

The Board is mindful of the fact that veterans claiming 
service connection for disability due to in-service personal 
assault face unique problems documenting their claims.  Since 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with active service, if the Board does not find the 
statements regarding the symptoms to be credible.

The veteran contends that he has PTSD as a result of or 
aggravated by two in-service personal assaults he experienced 
while obtaining medical treatment.  He stated that as a 
result of these personal assaults he began to experience 
depression and insomnia, and increased his use of illegal 
drugs.  The veteran stated that he has continued to have 
problems with relationships, employment, and authority 
figures since the time of his alleged personal assaults to 
the present time.  He pointed to the documented decline in 
his behavior and ultimate discharge from service for 
unsuitability after only eighteen months of service as 
corroboration of the alleged personal assaults.

The veteran's service treatment records do not reflect 
specific complaints regarding the alleged personal assaults.  
However, the veteran's service treatment records do reflect 
treatment consistent with the veteran's contentions as to the 
time and place of the alleged personal assaults.  The veteran 
stated, in his January 2004 response to a PTSD Questionnaire, 
in his post-service treatment records, and in his testimony 
before the Board in June 2008, that he experienced a personal 
assault on one occasion when he was tested for a venereal 
disease and on another occasion when he was treated for an 
ankle injury.  The veteran's service treatment records 
contain evidence that on June 22, 1970, the veteran was 
tested and treated for a venereal disease and on August 10, 
1970, the veteran was treated for complaints as to his ankle.  

A service treatment record dated August 24, 1970, fourteen 
days after the date upon which one of the alleged assaults 
occurred, indicates that the veteran's company officer 
requested a psychiatric consultation for the veteran.  At 
that time, the record indicates that the veteran stated that 
he was not happy in the military and requested a discharge.  
The examiner determined that there was no psychiatric need 
for a consultation and that the problem at hand was an 
administrative problem.  

The veteran's service personnel records contain an undated 
record that documented the veteran's offenses and 
punishments.  This record indicates that in May 1970, the 
veteran wrongfully and unlawfully obtained telephone 
services, and on August 18, 1970, the veteran disobeyed a 
lawful order from a superior.  A record of conviction by 
court martial dated February 17, 1971 indicates that the 
veteran was found guilty of the charges of sleeping on post 
in December 1970, and two instances of unauthorized absence, 
one in December 1970 and one in January 1971.  A memorandum 
dated April 23, 1971 regarding the veteran's recommendation 
for discharge by reason of unsuitability indicates that the 
veteran was convicted by a special court martial of the 
charge of unauthorized absence for a period of twenty-eight 
days in March 1971.  

In April 1971 the veteran was referred for psychiatric 
evaluation after exhibiting self-destructive behavior while 
awaiting disciplinary action for his third instance of 
unauthorized absence.  Two weeks prior to the psychiatric 
evaluation the veteran cut his wrists.  The veteran reported 
that he was feeling depressed about his possible undesirable 
discharge and was angry at the military.  The veteran 
reported that he saw the military as the primary source of 
his problems.  A few days prior to the psychiatric 
evaluation, the veteran smashed his fist into a mirror during 
an angry outburst.  During the psychiatric evaluation, the 
veteran reported a history of fighting, stuttering, lying, 
cruelty to animals, and incorrigibility during his 
adolescence.  Records indicate that the veteran's primary 
affect at the time of the evaluation was one of anger and 
resentment as to his situation with the military.  There was 
no evidence of psychiatric illness at the time of the 
evaluation.  There was evidence of poor judgment, low 
frustration, self-centeredness, impulsivity, and immature 
problem-solving.  The evaluation resulted in an impression of 
a character disorder, specifically, severe immature 
personality.  

The first evidence of record containing a diagnosis of PTSD 
is dated in November 1999.  While the veteran provided a 
detailed account of one of the alleged in-service personal 
assaults, at the time of his November 1999 treatment his 
diagnosis of PTSD did not include a notation as to military 
sexual trauma.  Records indicate that the veteran continued 
to receive periodic treatment, including group therapy 
related to sexual trauma, for PTSD and other mental 
conditions since at least 1999 to the present time, and has 
appeared to be a consistent historian as to his substance 
abuse, behavior problems, and ultimate discharge from 
service.  Records of treatment in July 2003 indicate that the 
veteran was diagnosed with PTSD of childhood onset, chronic, 
with superimposed military sexual trauma.  Treating 
clinicians continued the veteran's diagnosis, including the 
notation as to military sexual trauma throughout 2003.  

The veteran underwent VA examination in conjunction with his 
claim in May 2004.  The examiner diagnosed the veteran with 
PTSD related to multiple instances of childhood sexual, 
physical, and psychological abuse, and exacerbated by 
inappropriate sexual contact in the military by report.  The 
examiner added that the veteran's PTSD symptoms are chiefly 
due to all of his childhood abuses, and perhaps symptoms were 
exacerbated by events that happened in the military. 

Treatment records dated in May 2005 indicate that the veteran 
requested an additional opinion as to a possible relationship 
between his current symptomology of PTSD and his alleged in-
service personal assaults.  The supervisory psychologist 
stated that he reviewed the veteran's claims file and 
concluded that, in all likelihood, the sexual abuse that the 
veteran claimed to have experienced in the military 
exacerbated his rebellious, non-compliant, impulsive behavior 
that caused his discharge from service.  As a rationale for 
his opinion, the psychologist stated that the veteran viewed 
the military as an authority figure that he could trust, 
similar to how children view their parents, and when he was 
abused and felt as if nothing could be done about it, he 
acted out his sense of betrayal in ways that were familiar to 
him rather than in an adaptive, healthy manner.  

Significantly, there is no negative medical opinion that 
finds that there is no relationship between the veteran's 
current symptoms and in-service stressors.  The Board finds 
that the opinion rendered in August 2004, that the veteran's 
PTSD symptoms are chiefly due to all of his childhood abuses, 
and perhaps symptoms were exacerbated by events that happened 
in the military, and the opinion rendered in May 2005, that, 
in all likelihood, the sexual abuse that the veteran claimed 
to have experienced in the military exacerbated his 
rebellious, non-compliant, impulsive behavior that caused his 
discharge from service, are sufficient to provide the 
required relationship between the veteran's current symptoms 
and in-service stressors. 

While the veteran's alleged in-service personal assaults are 
not documented in his service records, the Board finds that 
there is sufficient evidence to corroborate the occurrence of 
the two in-service personal assaults.  Significantly, there 
is no negative evidence of record.  The Board considered 
evidence from sources outside of the veteran's service 
records, as is required when a claim of entitlement to 
service connection for PTSD is based upon an in-service 
personal assault.  The Board considered the veteran's 
credible testimony, and that of his two buddies, along with 
the contemporaneous evidence demonstrating medical treatment 
consistent with the veteran's assertions as to the time and 
place of the alleged personal assaults, his captain's request 
and denial for psychiatric consultation, behavior problems 
including instances of unauthorized absence and self-
destructive acts, and ultimate discharge, combined with 
medical evidence that found the veteran's history a 
sufficient basis upon which to diagnose the veteran with PTSD 
with superimposed military sexual trauma and PTSD related to 
multiple instances of childhood sexual, physical, and 
psychological abuse, and exacerbated by inappropriate sexual 
contact in the military by report.

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that it is as likely as not that the 
veteran has PTSD as a result of or aggravated by two in-
service personal assaults.  Therefore, the criteria for 
service connection for PTSD are met and service connection 
for PTSD is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


